Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that defendant’s conviction of attempted murder in the second degree and attempted assault in the second degree is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The contention of defendant that his conviction of criminal use of a firearm in the second degree should have been dismissed as “redundant” is not preserved for our review (see, People v Rodriguez, 126 AD2d 681, lv denied 69 NY2d 885). Likewise, the contentions of defendant that his conviction of criminal possession of a weapon in the fourth degree under counts 11 through 14 of the indictment is based on legally insufficient evidence are not preserved for our review (see, People v Gray, 86 NY2d 10; People v Sutherland, 219 AD2d 523, 525, lv denied 87 NY2d 908, 88 NY2d 886).
We reject the contention of defendant that he was denied his *869right to cross-examination by County Court’s refusal to provide him with the presentence reports of his four codefendants. Those reports are confidential (see, CPL 390.50 [1]), and defendant failed to make a sufficient showing of need for the information in the reports to warrant their disclosure (see, Matter of Blanche v People, 193 AD2d 991, 992).
We have reviewed defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Erie County Court, Rogowski, J.—Attempted Murder, 2nd Degree.) Present—Denman, P. J., Green, Lawton, Wisner and Balio, JJ.